—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about July 12, 1991, which, upon reargument, inter alia, denied defendant’s motion to dismiss the complaint, unanimously modified, on the law, to the extent of directing plaintiff to submit to an examination pursuant to General Municipal Law § 50-h within 90 days from the date of entry of this Court’s order and the order is otherwise affirmed, without costs.
The IAS Court erred in not directing plaintiff to submit to a General Municipal Law § 50-h examination, defendant’s right to hold such an examination being "separate and distinct from any rights to discovery under the CPLR” (Alouette Fashions v Consolidated Edison Co., 119 AD2d 481, 485, affd 69 NY2d 787). Concur — Sullivan, J. P., Carro, Kupferman and Rubin, JJ.